343 F.2d 321
Nathan M. BOOTH, Appellant,v.UNITED STATES of America, Appellee.
No. 18762.
United States Court of Appeals District of Columbia Circuit.
Argued December 21, 1964.
Decided February 4, 1965.

Mr. James E. Greeley (appointed by this court), Washington, D. C., for appellant.
Mr. Daniel H. Benson, Atty., Dept. of Justice, with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and David Epstein, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and FAHY and McGOWAN, Circuit Judges.
PER CURIAM:


1
Appellant conceded his part in the altercation which led to his conviction for assault with a deadly weapon. Although he presented a substantial claim of self-defense, the jury rejected it, as it had a right to do, under a charge which scrupulously alerted the jury to testimony which would support acquittal.


2
Appellant urges on appeal, but did not below, that he was arrested without probable cause, and that an illegally seized knife was admitted in evidence against him. On the record in this case, we find no merit in these contentions. Nor do we think that the three and one-half month delay between indictment and trial violates the constitutional guarantee of speedy trial in the particular circumstances here.


3
Affirmed.